DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claims 1, 2, 4, 6-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Torbus (US 6,465,542) in view of Gienic (US 2006/0151575).
With respect to claims 1, 2, 6, 7, 9, 12, and 16, Torbus discloses a cold box binder system comprising a phenol resin and alkyl silicates and/or alkyl silicate oligomers (abstract), wherein Example 10 is a preferred phenol resin that includes ortho-cresol and more formaldehyde groups than hydroxyl groups (i.e., a resole resin, functional groups calculated from mass and molecular weight) (col. 11, lines 56-65) and is mixed with 42 wt % alkylsilicate (col. 12, lines 20-34).  Example 11 includes DBE (i.e., dibasic ester) as an additive in a relative amount of alkylsilicate to additive of 8.4:1 with 53 wt % phenol 
Torbus fails to disclose (i) that a feeder element is formed or (ii) that the filler is other than sand.
With respect to (i), Torbus discloses a two-component binder system to prepare molds and cores (title, abstract).
Gienic discloses a binder resin for cores, molds, and feeders prepared from phenolic resin, polyisocyanate, and at least one refractory material (abstract) which are prepared by the cold box process (paragraph 0064).  Gienic discloses that the composition for use in cores and molds are also useful in feeders (paragraphs 0002 and 0048-0050).
Given that Torbus discloses that the binder system is used in molds and cores and further given that Gienic teaches that a binder system suitable for molds and cores would also be suitable for feeders, it would have been obvious to one of ordinary skill in the art to utilize the binder composition of Torbus in a method to prepare a feeder.
With respect to (ii), Gienic discloses that in the production of feeder, solid refractory materials include silica sand, chamote, or other lower density fillers such as hollow microspheres (paragraph 0030).
Given that both Torbus and Gienic are drawn to foundry making compositions and further given that a suitable refradtory filler in feeders includes lightweight fillers like chamote and hollow microspheres as taught by Gienic, it would have been obvious to one of ordinary skill in the art to utilize a suitable filler such as chamote or other lower density fillers.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 4, Torbus teaches that particularly high strengths are obtained if tetraethyl silicate is the main component of the solvent (col. 5, lines 1-24).

With respect to claims 10, 13, and 17, Torbus fails to disclose the addition of oxidants such as meals or nitrates.
Gienic discloses that the binder can include customary constituents include oxidazable metals and oxidants as well as other additives (paragraph 0075).  These additives which aid in heat-releasing properties include oxidizable metals such as aluminum and/or magnesium and oxidants such as sodium or potassium nitrate (paragraph 0052).
Given that Torbus and Gienic are drawn to phenol resin for use in cold box foundry technology and further given that Gienic discloses that oxidizable metals and oxidants are useful in such compositions, it would have been obvious to one of ordinary skill in the art to utilize these additives in the cold box process of Torbus.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	With respect to claims 11, 14, and 18, neither Torbus nor Gienic discloses the density of the feeder element, however, it is the examiner’s position that the density can be adjusted by controlling the density of the refractory filler.
	Given that refractory fillers suitable for feeder elements are lightweight, it would have been obvious to one of ordinary skill in the art to control the density of the feeder element to within the claimed range.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the examples of the specification establish criticality for an amount of alkyl silicate or alkyl silicate oligomers of 35 wt % or more with respect to flexural strength.	
	Applicant has pointed to Table 2a of Torbus which shows that a resin solution comprising 35 wt % tetraethyl silicate (HA 2) has worse bending (flexural) strength than a resin solution comprising 30 wt % tetraethylsilicate (HA 1).  The examiner disagrees that there is a significant difference when comparison the bending strength at 24 hours, which is the same time of measurement used by applicant in Table 2 of instant specification.  Specifically, the bending strength at 24 hours of a resin comprising 35 wt % tetraethylsilicate is 600 and for resin solution comprising 30 wt % tetraethylene silicate is 620.  Also, the bending strength at 24 hour for resin solution comprising 21 wt % alkyl silicate oligomer and 21 wt % tetraethyl silicate is 600.  Therefore, criticality does not appear to be significant.
	Also, even if the data of the specification showed criticality for the claimed amounts, the data in the specification is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the examples only include tetraethylsilicate which is not representative of claimed alkyl silicates and/or alkyl silicate oligomers.  Also, the only exemplified amount of alkyl silicate and/or alkylsilicate oligomers in the instant specification is 35 wt % which is not representative of the range “35 wt % or more.”  There is not a direct correlation between amount of alkyl silicate and/or alkylsilicate oligomers as observed in Table 2 of the specification, where bending strength of HA1 (30 wt % alkyl silicate and/or alkylsilicate oligomer) is 340 but the bending strength of HA5 (5 wt % alkyl silicate and/or alkylsilicate oligomer) is 300.  There is no clear trend which would suggest that amounts of alkyl silicate and/or alkylsilicate oligomer greater than 35 wt % would also provide for higher bending strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn